UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6558


JAMES MESHACH LOMAX,

                  Plaintiff – Appellant,

             v.

RENEE WALKER, Lieutenant; ATTORNEY GENERAL,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-02878-DKC)


Submitted:    October 21, 2009              Decided:   November 5, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Meshach Lomax, Appellant Pro Se.      Rex Schultz Gordon,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James   Meshach   Lomax       appeals   the   district      court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and denying his motion for reconsideration.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.             Lomax v. Walker,

No. 8:07-cv-02878-DKC (D. Md. June 2, 2008 & Jan. 22, 2009).               We

dispense   with    oral   argument   because       the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2